PD-0206-15                                              PD-0206-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
February 26, 2015                                                     Transmitted 2/20/2015 1:01:33 PM
                                                                        Accepted 2/26/2015 8:50:55 AM
                              PD-                                                         ABEL ACOSTA
                                                                                                  CLERK

  JAMIE ALBERTO IBARRA               X      IN THE COURT OF CRIMINAL APPEALS
                                     X
                                     X
  VS.                                X
                                     X
                                     X
  THE STATE OF TEXAS                 X      OF THE STATE OF TEXAS


                      MOTION FOR EXTENSION OF TIME
                TO FILE PETITION FOR DISCRETIONARY REVIEW

          COMES NOW, JAMIE ALBERTO IBARRA, Appellant, and moves for an

  extension of thirty (30) days in which to file his Petition for Discretionary Review,

  until and including March 23, 2015, and would further show as follows:

  A.      On January 22, 2015, in cause number 14-13-00337-CR, styled “Jamie Alberto

          Ibarra vs. The State of Texas,” the Fourteenth Court of Appeals affirmed the

          Appellant’s conviction for aggravated assault on a public servant. No motion

          for rehearing was filed.

  B.      The deadline for filing the Petition for Discretionary Review in this cause is

          currently Monday, February 23, 2015.

  C.      A request is hereby made for an extension of time to file the Appellant’s Brief,

          until and including March 23, 2015.

  D.      The undersigned attorney, Bob Wicoff, has been unusually busy with other

          matters which have kept him from completing the PDR by the current

          deadline, including, but not limited to, the following:
      FEANYICHI UVUKANSI VS. THE STATE OF TEXAS; No. 01-14-00527-
      CR; Appellant’s brief due March 6, 2015 (capital murder);

      MARCUS BORTLE VS. THE STATE OF TEXAS; No. 01-14-00978-CR;
      Appellant’s brief was due February 19, 2015;

      GRISELDA AZA VS. THE STATE OF TEXAS; Nos. 14-14-00241-CR and
      14-14-00242-CR; Appellant’s brief due February 25, 2015;

      NORMA SANCHEZ VS. THE STATE OF TEXAS; No. 01-14-00978-CR;
      Appellant’s brief due February 27, 2015;

      Additionally, the undersigned serves on the Texas Forensic Science

Commission Hair Microscopy Panel, as part of a team reviewing hundreds of cases

involving possible errors in expert testimony. The undersigned also has ongoing

administrative duties in his position as chief of the appellate division of the Harris

County Public Defender’s Office.

      D. No previous extensions have been requested. If this extension request is

granted, no further extensions are expected to be needed.

                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff__________
                                              BOB WICOFF
                                              1201 Franklin, Thirteenth Floor
                                              Houston Texas 77002
                                              (713) 274-6781
                                              TBA No. 21422700
                                              Bob.wicoff@pdo.hctx.net
                          CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on the 20th day of February, 2015.




                                              /s/_Bob Wicoff_________
                                              BOB WICOFF